Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 16, 2010 with respect to the consolidated financial statements and internal control over financial reporting included inthe Annual Report on Form10-K of The Bancorp, Inc. and its subsidiary for the year ended December 31, 2009.We hereby consent to the incorporation by reference of said reports in the Registration Statements of The Bancorp, Inc. on Forms S-3 (File No.333-155414, effective November17, 2008 and File No.333-156687, effective January12, 2009) and Forms S-8 (File No. 333-124338 and File No. 333-124339, effective April 26, 2005 and File No. 333-130709, effective December 27, /s/ Grant Thornton LLP Philadelphia,
